Exhibit CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS This Confidential Separation Agreement and Release of Claims (“Agreement and Release”) is entered into this 28th day of August 2009 between SCOLR Pharma, Inc. (“Company”) and Bruce Morra (“Executive”). WHEREAS, Executive has been employed by the Company under an Executive Employment Agreement, dated January 30, 2009 (the “Employment Agreement”), which provides for the payment of potential severance benefits to Executive under the terms and conditions set forth therein; and WHEREAS, the parties desire to have Executive remain on the Company’s Board of Directors but have agreed to end their employment relationship and wish to do so amicably on the terms described herein, which are different from those potentially available under the Employment Agreement; and WHEREAS, except as provided herein, the parties wish to completely and forever resolve Executive's claims and rights under the Employment Agreement and any and all other existing or potential claims between them and to agree upon modified terms related to his departure; NOW, THEREFORE, in consideration of the foregoing and the potential benefits to be realized by Executive as a result of executing this Agreement and Release, Executive and the Company hereby agree as follows: 1. End of Employment Relationship.The parties agree that Executive’s employment with the Company shall end on August 28, 2009 [last day of employment] and that Executive shall resign as CEO and President as of close of business on that day; provided that the Company shall not characterize Executive’s resignation as voluntary in response to any claim Executive may make for unemployment benefits.Executive shall receive payment for work through the last day of employment in the next regularly scheduled payroll after August 28, 2009.The parties desire Executive to continue to serve as a Director of the Company and, except as specifically addressed to the contrary herein, to be compensated pursuant to the Director compensation policy as such may be amended from time to time, but agree that the Company is not contractually obligated to continue Executive as a Director. 2. Additional Payments. a. Within eight (8) business days of Executive's execution and return of this Agreement and Release (the “Effective Date”), the Company will pay Executive: i. the gross sum of $222,800. ii. the gross sum of $16,916.72 as payment for 95.75 hours of accrued but unused paid time off (PTO). 1 b. Also, commencing January 1, 2010 and ending June 1, 2010, Executive shall receive $35,466.66 each month in six monthly installments paid on the first of each month. Each of the foregoing payments shall be subject to normal, customary, and/or required withholdings and deductions related to the payment of wages by a company to an employee including federal taxes, Medicare, and FICA. Executive and the Company recognize that their respective views differ on their rights and obligations under the Employment Agreement.Executive understands that the Company does not admit that any severance is, in fact, owed under the circumstances, and the Company understands that Executive does not agree.Executive acknowledges, however, that he would not be entitled to severance from the Company without a separation and release agreement and that this Agreement and Release represents a compromise intended to resolve any disagreement based on the parties’ differing views.Executive understands and agrees that he is giving up all potential rights to additional payments – whether severance, bonus, options or stock grants – not specifically provided for in this Agreement and Release. 3. Non-Competition Restrictions.Executive is released from the non-competition restrictions of Section 9 of the Employment Agreement, but Sections 10 and 11 remain in full effect unless specifically modified herein.The Confidentiality and Non-Compete Agreement signed on January 30, 2009 continues in full force and effect to the extent applicable, provided that the reference to non-compete in Section 2 is hereby deleted. 4. Stock Grant.On January 4, 2010, the Company shall issue Executive 214,285 shares of the Company’s Common Stock. 5. Stock Options.The parties agree that on the Effective Date Executive shall vest in the 125,000 stock options that would have vested on January 18, 2010 if Executive had continued to serve as CEO.In addition, any options granted pursuant to Section 2.2. of the Employment Agreement will expire one year after Executive’s last day of employment.Executive relinquishes any right to other options mentioned during contract discussions which the parties determined could not be granted. 6. COBRA.Assuming that Executive exercises his rights under COBRA and, throughout the twelve months, does not have medical insurance available through other employment, Executive will receive continued medical coverage at the Company's expense for a period of twelve (12) months following the Effective Date, pursuant to COBRA at existing levels for his own medical coverage and for fifty percent of his spouse and children’s coverage, if such is elected. 7. Purchase of Equipment. Executive agrees to buy his Company cell phone and computer systems for $1,000, consisting of: 2 · Apple iPhone, case, car charger, and wireless headset · Sony Vaio lap top computer system (including docking station, cables, connectors, mouse, keyboard, monitor, printer, surge protector) and software · Manuals, disks, licenses and proof of purchases for all of the above The Company will provide reasonable assistance to Executive to adapt the systems for personal use.If more than reasonable assistance is required, as determined by the Company in its sole discretion, and hence, is not provided, then Executive can elect not to purchase the equipment. 8. Section 409A Compliance.The parties intend for this Agreement and Release to be exempt from the application of Section 409A, whether pursuant to the short-term deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise, and this Agreement and Release shall be construed and interpreted accordingly.If the Company or Executive reasonably determines that any provision of this Agreement and Release either fails to satisfy the requirements of Section 409A or is not exempt from the application of Section 409A, then the parties hereby agree to amend or to clarify this Agreement and Release in a timely manner so that this Agreement and Release either satisfies the requirements of Section 409A or is exempt from the application of Section 409A. 9. Reimbursement of Attorney’s Fees.The Company shall pay Executive’s legal counsel up to $5,000 for attorney’s fees incurred by Executive related to this Agreement and Release.Executive shall be responsible for submitting an invoice to the Company after the Effective Date detailing actual attorney’s fees incurred.Payment shall be made within ten (10) days of receipt of such invoice. 10. Unemployment Insurance.Notwithstanding the reference in Section1 above to Executive resigning as president and CEO of the Company, it is understood that the Company will not contest Executive’s application for unemployment benefits; however, the Company will disclose that Executive is receiving severance pursuant to this Agreement and Release. 11. Waiver and Release of Claims.Executive understands that in conjunction with this Agreement and Release, he is being provided with certain benefits to which he would not otherwise be entitled and other benefits as to which he and the Company have differing views regarding his entitlement and that the terms of this Agreement and Release are intended as a compromise of their differing views.With that understanding, Executive, on his own behalf, as well as on behalf of his marital community and his heirs, executors, administrators and assigns, hereby releases in full and forever discharges, acquits and holds harmless SCOLR Pharma, Inc. and any parent, subsidiary or otherwise affiliated corporation, partnership or other business enterprise, and all of its or their past or current affiliates, related entities, partners, subsidiaries, insurers, predecessors, successors, assigns, directors, officers, shareholders, attorneys, investors, representatives, 3 agents and employees (herein collectively referred to as “Associated Persons”) from any and all claims, causes of action, demands, suits, liabilities, damages, including damages for pain and suffering and emotional harm, charges, controversies, expenses and obligations of every nature, character or kind,(collectively “Claims”), arising up to and including the date of this Agreement and Release, whether known or unknown, suspected or unsuspected,including, but not limited to, any Claims which in any manner or fashion arise from or relate to Executive’s employment with the Company, any contractual agreements between Executive and the Company, including but not limited to the Employment Agreement, or Executive’s separation from employment with the Company, including without limitation any claims for damages, equitable relief, attorney fees or costs. This release includes, but is not limited to, any Claims that Executive might have for reinstatement, reemployment or for additional compensation for work performed, including without limitation wages, bonuses, commissions, fees, payments, incentive payments, sick leave pay-out, extended illness bank pay-out, severance pay, expenses, salary, paid time off or vacation pay (besides what is paid at termination per this Agreement and Release), fees or costs, losses, penalties or benefits.Without limitation, it applies to Claims for damages or other personal remedies that Executive might have under any federal, state and/or local law, statutory, regulatory or common, dealing with employment, tort, contract, wage and hour, civil rights or any other matters, including, by way of example and not limitation, applicable civil rights laws, retaliation, federal and state whistleblower laws, Title VII of the Civil Rights Act of 1964, the Post-War Civil Rights Act of 1964, the Post-War Civil Rights Acts (42 USC Sections 1981-1988), the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age Discrimination in Employment Act, the Older Workers Benefit Protection Act, the U.S. Family and Medical Leave Act; all State of Washington laws and regulations, including those governing employment, discrimination, accommodation, and leave; the Fair Labor Standards Act, the National Labor Relations Act, the Employment Retirement Income Security Act (excluding COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the Health Insurance Portability and Accountability
